Citation Nr: 0506103	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for organic brain syndrome.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran served on active duty from October 1972 to 
October 1974 in the Army and from August 1978 to November 
1978 in the Marine Corps.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case was previously before the Board in February 2004.  
At that time the case was Remanded to obtain all outstanding 
VA and private medical treatment records as well as service 
records from his second period of service in the Marine 
Corps.  This additional evidence has been obtained and added 
to the claims file.  

The claim's file contains documents reflecting that veteran 
had been awarded Social Security Administration (SSA) 
disability benefits effective from December 1990.  However 
the file does not appear to contain a copy of the SSA award 
determination or copies of the medical records used in making 
that determination.  The Court has held that where there is 
notice that the veteran is receiving SSA disability benefits 
VA has a duty to acquire a copy of the decision granting such 
benefits and the supporting medical documents.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 372-3 (1992).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following.  VA will notify the veteran if further action is 
required on his part.  

1.  The RO should request from the SSA 
the records pertinent to the veteran's 
award of Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

